In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-892V
                                      Filed: June 14, 2016
                                         UNPUBLISHED
*********************************
LIA SILVEIRA CRAFT,                               *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Kelly Danielle Burdette, Burkett & Burdette, Seattle, WA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On August 18, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered Guillain-Barre Syndrome (“GBS”) as
result of her influenza (“flu”) administered on October 14, 2014. (ECF No. 1). On May
26, 2016, the undersigned issued a decision awarding compensation to petitioner based
on the parties’ Stipulation. (ECF No. 26).

       On June 10, 2016, petitioner filed an Application for Fees and Costs. (ECF No.
32). Petitioner requests attorneys’ fees in the amount of $6,700.00 and attorneys’ costs

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
in the amount of $606.23 for a total amount of $7,306.23. Id. at 3. In compliance with
General Order #9, petitioner has filed a signed statement indicating petitioner incurred
no out-of-pocket expenses. Id. at 33.

        On June 13, 2016, respondent filed a response stating respondent

        does not object to the overall amount sought, as it is not an unreasonable
        amount to have been incurred for proceedings in this case to date.
        Respondent’s lack of objection to the amount sought in this case should
        not be construed as admission, concession, or waiver as to the hourly
        rates requested, the number of hours billed, or the other litigation related
        costs.

(ECF No. 33).

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total of $7,306.233 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel, Kelly
D. Burdette.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2